 



ASSIGNMENT AND ASSUMPTION AGREEMENT

(Convertible Promissory Notes)

  

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Assignment") is made as of this
2nd day of May, 2013, by and between Investview, Inc., a Nevada corporation
("Assignor"), Fortified Management Group, LLC, a New York limited liability
company ("Assignee") Richard L’Insalata, Todd Tabacco and Derek Tabacco.

 

WHEREAS, in connection with the acquisition of Instilend Technologies Inc.
(“Instilend”), the Company issued Convertible Promissory Notes to Richard
L’Insalata, Todd Tabacco and Derek Tabacco (the “Note Holders”) in the aggregate
principal amount of $500,000 (the “Notes”), which are attached hereto as Exhibit
A,

 

WHEREAS, Assignor and Assignee have agreed to execute and deliver this
Assignment in order to assign to Assignee all of Assignor's responsibilities and
obligations to and under the Notes thereby releasing the Assignor of any and all
obligations and liabilities under the Notes; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed as follows:

 

SECTION 1. Assignment. Pursuant to the terms and conditions of the Notes,
Assignor hereby assigns to Assignee all of Assignor' rights, title and interest
in, to and under the Notes.

 

SECTION 2. Assumption. Assignee hereby accepts the foregoing assignment and
hereby assumes and agrees to pay, perform, discharge, indemnify and hold
Assignor, its successors and assigns harmless from and against all the
obligations of Assignor under the Notes.

 

SECTION 4. Conversion. In the event that the Note Holders elect to convert the
Notes into shares of common stock of Assignor in accordance with the terms of
the Notes at $8.00 per share, Assignor will allow such conversion but only in
the event that a cash payment equal to the conversion amount is made by Assignee
to Assignor. The Note Holder will only be entitled to make such conversion upon
receipt of the aforementioned cash payment.

 

SECTION 4. Further Assurances. Assignor agrees from time to time, upon the
request of Assignee, to execute, acknowledge and deliver all such further
instruments or perform all such further acts as may be reasonably necessary or
desirable in connection with the assignment of the Notes as provided herein.
Assignee agrees from time to time, upon the request of Assignor, to execute,
acknowledge and deliver all such further instruments or perform all such further
acts as may be reasonably necessary or desirable, in connection with the
assumption by Assignee of the liabilities, duties and obligations of Assignor
under the Notes as provided herein.

 

SECTION 5. Release. Each of the Note Holders does hereby for himself, herself,
or itself, as applicable, and for his, her or its heirs, representatives,
attorneys, executors, administrators, successors and assigns, release, acquit
and forever discharge the Assignor, together with its parents, subsidiaries,
affiliates, predecessors, and successor corporations and business entities,
past, present and future, and its and their agents, directors, officers,
employees, shareholders, insurers and reinsurers, and employee benefit plans
(and the trustees, administrators, fiduciaries, agents, insurers, and reinsurers
of such plans) past, present and future, and their heirs, executors,
administrators, predecessors, successors, and assigns from any and all actions,
causes of action, obligations, costs, expenses, attorneys’ fees, damages,
losses, claims, liabilities, suits, debts including, but not limited to the
right to repayment under the Notes, demands and benefits of whatever character
in law, or in equity, known or unknown, suspected or unsuspected, matured or
unmatured, of any kind or nature, whatsoever, now existing or arising in the
future based on any act or omission, event, occurrence, or non-occurrence, from
the beginning of time to the date of execution of this Agreement.

 



 

 

 

SECTION 6. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed under and in accordance with the laws of the State of New
Jersey, without giving effect to the conflicts of law principles thereof.

 

SECTION 7. Counterparts. This Assignment may be signed in one or more
counterparts, each of which shall be deemed an original and which together shall
constitute one and the same instrument. Facsimile copies of this Assignment
shall have the same effect as originals.

 

SECTION 8. Benefit. This Assignment shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Assignment and
Assumption Agreement as of the day and year first above written.

 





  ASSIGNOR:               Investview, Inc.                       By:/s/ Dr.
Joseph Louro       Name: Dr. Joseph Louro       Title: CEO              
ASSIGNEE:               Fortified Management Group, LLC                      
By:/s/ Thomas Scipione       Name: Thomas Scipione       Title: Manager        
      NOTE HOLDERS:               /s/ Todd Tabacco       Todd Tabacco          
            /s/ Derek Tabacco       Derek Tabacco                       /s/
Richard L’Insalata       Richard L’Insalata    



  

 

 



 

EXHIBIT A

 



 

